   4:20-cv-04365-JMC-TER          Date Filed 05/27/21      Entry Number 19       Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION

Teresa Morman,                      )                Civil Action No.: 4:20-cv-04365-JMC
                                    )
                     Plaintiff,     )
                                    )
      v.                            )                       ORDER AND OPINION
                                    )
Commissioner of the Social Security )
Administration,                     )
                                    )
                     Defendant.     )
____________________________________)

       Plaintiff Teresa Morman filed this action pursuant to 42 U.S.C. § 405(g), seeking judicial

review of the Commissioner of the Social Security Administration’s final decision denying

Plaintiff’s claim for benefits under the Social Security Act. (ECF No. 1.)

       The matter is before the court to review the Magistrate Judge’s Report and

Recommendation issued in accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(a) (D.S.C.). (ECF No. 9.) Specifically, on January 12, 2021, the Magistrate Judge

recommended that the court deny Plaintiff’s Application to Proceed in District Court Without

Prepaying Fees or Costs, also known as a Motion for Leave to Proceed in Forma Pauperis. (ECF

No. 9 at 3 (referencing ECF No. 3).) For the reasons set forth below, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation and DENIES Plaintiff’s Motion for Leave to

Proceed in Forma Pauperis (ECF No. 3).

                                    I.     BACKGROUND

       Plaintiff filed this action on December 17, 2020. (See ECF No. 1.) Also on December 17,

2020, Plaintiff filed a Motion for Leave to Proceed in Forma Pauperis (ECF No. 3). In the Motion,

Plaintiff asserted that she does not have a source of income, has monthly expenses of $2,340.00,



                                                1
     4:20-cv-04365-JMC-TER         Date Filed 05/27/21       Entry Number 19        Page 2 of 4




and currently owes $15,000.00 in back taxes. (Id. at 1–3.) Plaintiff further asserted that the money

she does have, which amounts to $19,000.00, was the result of a withdrawal from her individual

retirement account (“IRA”). (Id. at 1.) In response to Special Interrogatories propounded by the

court (see ECF Nos. 6, 6-1), Plaintiff specified that she owned a home valued at $81,200.00, an

automobile valued at $6,000.00, and had $104,567.19 in her IRA. (ECF No. 7-1.)

        Thereafter, on January 12, 2021, the Magistrate Judge issued the aforementioned Report

recommending that the court deny Plaintiff’s Motion. (ECF No. 9 at 3.)

                                  II.     LEGAL STANDARD

        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court reviews de novo only

those portions of a magistrate judge’s report and recommendation to which specific objections are

filed, and reviews those portions which are not objected to for clear error, including those portions

to which only “general and conclusory” objections have been made. See Diamond v. Colonial Life

& Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.

1983); Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). The court may accept, reject, or

modify, in whole or in part, the recommendation of the magistrate judge or recommit the matter

with instructions. See 28 U.S.C. § 636(b)(1).

                                        III.    ANALYSIS

A.      The Magistrate Judge’s Review

        In the Report (ECF No. 9 at 2), the Magistrate Judge cited to the three-factor in forma

pauperis test set forth in Carter v. Telectron, Inc., 452 F. Supp. 939 (S.D. Tex. 1976), which

considers whether a “petitioner is barred from Federal Courts by reason of impecunity”; whether



                                                 2
     4:20-cv-04365-JMC-TER           Date Filed 05/27/21       Entry Number 19        Page 3 of 4




petitioner is blocked access to the courts “by the imposition of an undue hardship”; and whether

petitioner is “forced to contribute [her] last dollar, or render [her]self destitute to prosecute [her]

claim.” Id. at 943 (internal and external citations omitted). Upon consideration of Carter, the

Magistrate Judge observed that “it does not appear that Plaintiff would be barred from the federal

courts because she simply does not have the money for the filing fee of $350.00, plus

administrative fee of $52, nor that paying that fee would effectively block her access to the courts

by imposing on her an ‘undue hardship,’ nor that the fee would wring from Plaintiff her last dollar

or essentially render her destitute.” (ECF No. 9 at 2–3.) As a result, the Magistrate Judge

recommended that the court deny Plaintiff’s Motion. (Id. at 3.)

B.      No Objections by Plaintiff

        The Magistrate Judge advised the parties of their right to file specific written objections to

the Report within fourteen (14) days of the date of service or by January 26, 2021. (ECF No. 9 at

4 (citing 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)).) However, neither party filed any objection

before the deadline.

        In the absence of a timely objection to the Magistrate Judge’s Report, the court is not

required to provide an explanation for adopting the recommendation. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting an advisory committee note on Fed. R.

Civ. P. 72). Furthermore, failure to file specific written objections to the Report results in a party’s

waiver of the right to appeal from the judgment of the District Court based upon such

recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).



                                                   3
   4:20-cv-04365-JMC-TER            Date Filed 05/27/21      Entry Number 19         Page 4 of 4




       The court conducted a thorough review of the Report and record in this case. Even though

Plaintiff’s current financial situation might not be ideal from her perspective for purposes of paying

the filing fee, the court must nevertheless conclude that the Report provides an accurate summary

of the factual background and law and does not contain any clear error. Therefore, the court

ACCEPTS the Report (ECF No. 9), and DENIES Plaintiff’s Motion for Leave to Proceed in

Forma Pauperis (ECF No. 3). Plaintiff shall submit the required filing fee of $402.00 on or before

Thursday, June 10, 2021.

       IT IS SO ORDERED.




                                                                 United States District Judge
May 27, 2021
Columbia, South Carolina




                                                  4
